Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of analyzing a biological sample, classified in G01N 33/53.
II. Claims 11 and 13, drawn to a method of assessing development of an autoimmune disease, classified in G01N 2800/102.
III. Claim 21, drawn to a method of assessing the efficacy of a treatment of an autoimmune disease, classified in G01N 2333/45.

Inventions I and II are  independent and distinct inventions.  Invention I is a method of analyzing a biological sample whereas Invention II is a method of assessing the efficacy of a treatment of an autoimmune disease.  Invention I requires an autoimmune disease such as RA, Crohn’s SLE and Invention II does not require this limitation.  Invention I requires the sample comprises one or more protease inhibitors and Invention II does not require this limitation.   Invention II requires measuring cleaved HMWK in first and second samples and Invention I does not require this limitation. Therefore, the method have different purposes, different endpoints and different method steps.
Invention I and III are independent and distinct inventions.  Invention I is a method of analyzing a biological sample whereas Invention III is a method of assessing the efficacy of a treatment of an autoimmune disease. Invention I specifically requires a sample from a subject suspected of having an autoimmune disease whereas Invention III requires the subject does have the disease.  Invention I requires the sample comprises one or more protease inhibitors and Invention III does not require this limitation.   Invention III requires multiple samples from a subject having an autoimmune disease and Invention I does not require this limitation.  Therefore, the method have different purposes, different endpoints and different method steps.
Inventions II and III are independent and distinct inventions.  Invention II a method of assessing development of an autoimmune disease whereas a method of assessing the efficacy of a treatment of an autoimmune disease.  Invention I specifically requires first and second sample and Invention III does not require this specific limitation. Invention III requires assessing the efficacy of treatment based on changes in levels of cleaved HMWK of the course of the treatment and Invention II does not require this limitation.  Therefore, the method have different purposes, different endpoints and different method steps. 
         Restriction for examination purposes as indicated is proper because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, and the search required for one group is not required for other restriction for examination purposes as indicated is proper because the different inventions with the different classification and different searches impose a serious burden upon the Examiner.
                   Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641